Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Information Disclosure Statement
The information disclosure statement filed on 12/20/2019 has been entered and considered by the examiner.

Drawings
The drawings filed on 12/20/2019, has been accepted for examination.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3 and 4 is/are rejected under 35 U.S.C. 112(b), because the claims recite the limitation “the color” in either line 1 and/or line 2. There is insufficient antecedent basis for this limitation in the claim.
For examination purposes the examiner has assumed that as long as prior art discloses colorimetric and/or mentioned a method/system and/or technique that is used 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1-4, 10-12, 14-15 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipates by Ozcan et al. (2018/0196193 A1).
Regarding claims 1, Ozcan discloses a method (figs. 1A-1C) of analyzing absorbance of one or more liquid samples arranged in the wells of a microplate is micro-plate reader 10 includes a plurality of illumination sources 16 that used to illuminate an array of micro-wells 22 holding sample(s) and/or obtaining optical density or well(s) transmittance value(s) [pars. 0013, 0032, 0041 and 0058], the method comprising the steps of: 
- setting a desired wavelength falling within the wavelength range of 380 nm - 750 nm for absorbance measurement, and - illuminating the samples using electromagnetic radiation having a bandwidth of at most 20 nm around the set wavelength, is included in the arrangement of a plurality of illumination sources 16 are used to illuminate the micro-wells 22; wherein the illumination sources having peak wavelength 464nm; and obtaining one or more images of the wells with camera 102 [pars. 0032, 0012 and 0034-37]
- measuring radiant flux transmitted through each sample is included in the obtaining of one or more images of the wells with camera 102 [pars. 0032, 0012 and 0034-37], 
- on the basis of measured radiant flux values, determining an absorbance value for each sample is included in the step of  (fig. 2) wherein one or more transmitted images are then digitally processed to obtain optical density values/transmittance and/or both quantitative and qualitative analysis (includes absorption determination) ([pars. 0011-13, 0032, 0041 and 0058], and 	
- visualizing the absorbance values on a display as a matrix comprising a plurality of cells, each cell corresponding to a well of the microplate is included in the normalization step, wherein each cell in the scaled intensity map is scaled between a value between 0 and 1 as seen in operation 1500 of FIG. 2, the intensity map values and/or the intensity map at operation step 1500 represents matrix [pars. 0041-42], intended use wherein the set wavelength is used as an input for determining the visual properties of the cells.
For the purposes of clarity, the structure of a microplate reader, which is configured to implement the method according to claim 1 recited in claim 14; and the structure of a computer program for operating a microplate reader, the computer program comprising instructions which, when the program is executed by a computer, cause a microplate reader to carry out the method according to claim 1 recited in claim 14 is/are symmetrical to the structure recited in claim 1, and thus the structures of claims 14 and 16 are taught/suggested and/or provided by the functions shown/stated/set forth with regards to the method/system of claim 1 as rejected above as being anticipated by Oscan. 
In addition, Oscan further discloses absorbance that is measured in a spectrophotometer by passing a beam(s) of light at wavelength λ through a sample(s)/liquids, the sample(s) is/are held in (i.e. a cuvette/well(s)).
As to claims 2-4 and 12, Ozcan further discloses a colorimetric structure and/or application used to run the colorimetric test [pars. 0030, 0032, and 0046](fig. 2) and Oscan also discloses an arrangement of a plurality of illumination sources 16 are used to illuminate micro-wells 22 the illumination sources (e.g., light emitting diodes (LEDs)) [pars. 0010 and 0032], and for example, different color light sources may be used [par. 0071], wherein each of the illumination sources implicitly have a wavelength, and one or more images of the wells are obtain with camera 102 [pars. 0032, 0012 and 0034-37], and thus discloses a method/system that is implementing limitations such as, wherein the color of each cell is selected so and wherein at least one cell is bordered with a frame having a color corresponding to a wavelength, which is within 20 nm of the set wavelength (claim 12).
As to claims 10-11, Ozcan also discloses and shows a grey scale cell matrix representing absorbance values of respective well (fig. 2)[par. 0041], which is functionally equivalent to determining the transparency of the cell based on the absorbance value, that is implementing limitations such as, wherein the determined absorbance value of each sample is used as an input for determining the transparency of the respective cell on the display (claim 10); and wherein the transparencies of the cells are set by means of alpha blending and the alpha channel values of the cells have a positive correlation with the absorbance values (claim 11).
As to claim 15, Ozcan also discloses using interface with the application and image processing and data analysis may occur exclusively on the portable electronic device 100; changing color/hue is a standard or at least an obvious feature in image processing software [par. 0030] includes and/or is implementing limitations such as an input means for allowing a user to manually change the color hue used in the visualization of the absorbance values to better match the visualization with the actual visual image of the samples.





 Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Ozcan et al. (2018/0196193 A1) in view of Pardee et al. (2016/0313255 A1).

As to claims 5-9, Ozcan teaches of the method step of claim 1, comprising the step of an array of illumination sources (e.g., light emitting diodes (LEDs)) [pars. 0010 and 0032], and for example, different color light sources may be used [par. 0071].
Ozcan fail to teach the constructional changes in the method of claim 1, as that claimed by Applicants claims 5-9, such as, wherein the bandwidth of the electromagnetic radiation (light source) used for illuminating the samples is at most 10 nm or at most 2.5 nm (claim 5); wherein the set wavelength is within 20 nm, 10 nm or 2.5 nm from a local absorbance maximum of the sample (claim 6); wherein the set wavelength corresponds to the local absorbance maximum (claim 7); wherein the method comprises the step of determining a local absorbance maximum of a sample, and the wavelength is set on the basis of the determined local absorbance maximum (claim 8); and wherein the local absorbance maximum is determined by illuminating at least one sample using electromagnetic radiation with different wavelengths or wavelength ranges, measuring radiant fluxes transmitted through the sample, and 
However, even though, Oscan fail to teach the constructional changes in the method of claim 1, as that claimed by Applicants claims 5-9, the constructional changes differences are considered obvious since the propose modification/changes of the prior art would not change the principle of operation of the prior art invention being modified, because the electromagnetic radiation (light source) are still being configured to illuminate the samples in the wells.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Oscan as desired appropriate such as claimed by Applicants claims 5-9, in order to accurately generate qualitative clinical determinations and/or quantitative index values for samples contained in the separate wells, as per the teachings of Oscan [par. 0014]. In this case, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art, In re Stevens, 101 USPQ 284 (CC1954).
In addition, having LEDs with a peak emission to substantially match the absorbance maximum and for light absorbance measurements, wherein the wavelength of the light source can be at which the absorbance by the sample or output product to be detected is maximum in order to perform optical measurements (e.g., absorbance, fluorescence, luminescence, colorimetric analysis, etc.) on samples accurately is known in the art, as evidence by Pardee (Pardee, see abstract;  [pars. 0061, and 0089] (fig. 1C)).
.

Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable over Ozcan et al. (2018/0196193 A1) in view of Collins et al. (2017/0333895 A1)

As to claim 13, Ozcan teaches of the method step of claim 1, comprising micro-plate reader 10 includes a plurality of illumination sources 16 that used to illuminate an array of micro-wells 22 holding sample(s) and/or obtaining optical density or well(s) transmittance value(s) [pars. 0013, 0032, 0041 and 0058] that expressly described absorbance, the step of an array of illumination sources (e.g., light emitting diodes (LEDs)) [pars. 0010 and 0032], and for example, include(s) different color light sources may be used [par. 0071], 
Ozcan fail to teach the constructional changes in the method of claim 1, as that claimed by Applicants claim 13, such as, wherein two or more absorbance measurements are carried out at predetermined time intervals and the measurement data is shown in a time-resolved heat map view.
Collins from the same field of endeavor teaches of generating time-resolved heat maps to monitor reaction kinetics ((fig. 7A-7B), par. 0049: "heat map"; and "the output optical signal is absorbance" [par. 0034], and Collins also teaches in [par. 0089] that 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Oscan as desired appropriate such as claimed by Applicants claim 13, in view of the teachings of Collins  in order to perform optical measurements (e.g., absorbance, fluorescence, luminescence, colorimetric analysis, etc.) on samples accurately.

Additional Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references listed in the attached form PTO-892 teach of other prior art method of analyzing absorbance of one or more liquid samples arranged in the wells of a microplate.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isiaka Akanbi whose telephone number is (571) 272-8658.  The examiner can normally be reached on 8:00 a.m. - 4:30 p.m.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ISIAKA O AKANBI/Primary Examiner, Art Unit 2886